Citation Nr: 1728534	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  12-17 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as due to Agent Orange or asbestos exposure.

2.  Entitlement to service connection for neuropathy of the bilateral feet, to include as due to Agent Orange or asbestos exposure.

3.  Entitlement to service connection for hypertension, to include as due to Agent Orange or asbestos exposure.

4.  Entitlement to service connection for a left eye disability, to include as due to Agent Orange or asbestos exposure.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1960 to June 1964.  These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In March 2013, the Veteran testified at a hearing before a Veterans Law Judge (VLJ) who is no longer employed at the Board.  Per the Veteran's request, the Board remanded this matter in June 2014 for a new hearing.  In August 2014, the Veteran withdrew his request for a new hearing.  Thereafter, the Board remanded this claim in May 2016 for development.  The case has been returned to the Board for appellate consideration.  

The March 2013 hearing transcript is located in Virtual VA.  Otherwise, the rest of the electronic record is contained in the Veterans Benefits Management System (VBMS)  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

The Veteran seeks service connection for diabetes, bilateral neuropathy of the feet, hypertension, and a left eye disorder.  He attributes these disorders to either herbicide or asbestos exposure.  He claims that he was exposed to Agent Orange while serving as a supply sergeant in Okinawa, Japan, but "might" have also been to Vietnam during service.  He claims that he was exposed to asbestos while traveling aboard ship to his duty stations in Japan and Thailand.  

Pursuant to the May 2016 Board remand, steps were taken to determine whether the Veteran was exposed to herbicide agents during his service.  In a February 2017 administrative decision from the Appeal Management Center, it was found that herbicide exposure could not be conceded for the Veteran's service in Okinawa, Japan, and that there was no evidence to suggest the Veteran ever served in Vietnam.  In a March 2017 statement, the Veteran noted that his records also reflected service in Thailand.  While there, asserted the Veteran, he served on guard duty on the perimeter of the military base, where he was exposed to Agent Orange.  A January 1964 service personnel record indicates that the Veteran reported serving in Thailand for three weeks in 1962.  Otherwise, his military personnel records do not document service on any of the Air Force Bases in Thailand during the Vietnam era.  Nevertheless, the Veteran has stated on more than one occasion that he served in Thailand, one such statement being during his military service.

While the development undertaken at this time is sufficient to address the Veteran's claims that he was exposed to herbicide agents in Japan or in Vietnam, the Board is not satisfied that the question of service in Thailand, in light of the Veteran's consistent statements, has been resolved.  Regarding the Veteran's claimed exposure in Thailand, it is unclear if the AOJ undertook all of the development specified in the VA Adjudication Procedures Manual (M21-1) for verifying herbicide exposure on a factual basis in locations other than in Vietnam or the Korean demilitarized zone.  Therefore, such development should be done.



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Undertake any necessary steps consistent with the procedures outlined in the VA Adjudication Procedures Manual for verifying herbicide exposure on a factual basis in Thailand.  The Veteran reported serving in Thailand for three weeks in 1962 in a military personnel report dated in January 1964.  He also claims that he worked on guard duty in Thailand on the perimeter of a military base.  All attempts and responses must be documented in the claims file.

2.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




